DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the an interval between adjacent cooling path parts varies depending on a height of the electrical device inserted between the cooling path parts in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "which are coupled to" in line 6.  There is insufficient antecedent basis for this limitation in the claim since it is unclear what “which” is referring to.
Claim 1 recites the limitation "while each being in contact with…" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim since it is unclear what “each” is referring to.
Claim 1 recites the limitation "the remaining connection plates" in line 11.  There is insufficient antecedent basis for this limitation in the claim since a remaining connection plates was not previously cited.

Claim 1 recites the limitation "the multiple cooling assemblies stacked in the height direction" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim since multiple cooling assemblies stacked in a height direction were not previously claimed.
	Claim 11 recites the limitation “the fixing part” in line 2. There is insufficient antecedent basis for this limitation in the claim since a fixing part was not previously recited.
Claims 2-16 are rejected as being dependent from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (KR 10-2015-0033259 hereinafter “AAPA”) in view of Ide et al. (US Publication No.: 2012/0001341 hereinafter “Ide”).
With respect to claim 1, AAPA discloses a heat exchanger for cooling an electrical device (Fig. 7), the heat exchanger comprising: cooling assemblies (2) each including a cooling path part (200) including a cooling path in which a cooling fluid flows (Fig. 7, cooling fluid flows from inlet into the cooling path part and to the outlet), and connection plates into which opposite ends of the cooling path part in a length direction 
AAPA does not disclose an inflow part connected to one of uppermost connection plates or lowermost connection plates of the multiple cooling assemblies stacked in the height direction to allow the cooling fluid to flow in, and an outflow part connected to one of the remaining connection plates to allow the cooling fluid to flow out, and a connection block connected between the connection plates and forming a path in a stacking direction.
Idea teaches stacking cooling plates with a cooling block assembly and having an inlet on the top plate (Fig. 1, connecting blocks 20 and inlet 41a). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat exchanger of AAPA to add additional cooling units to be stacked with the cooling block of Idea to have a larger system to cool more electronics.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have moved the inlet and outlet to opposite end plates to have a desired hose location for the inlets and outlets and since it has been held that rearranging parts of an invention involves only routine skill in the art. 
With respect to claim 2, AAPA and Idea teach the heat exchanger of claim 1 as discussed above. AAPA also discloses wherein the opposite ends of the cooling path part in the length direction are open (200 is a tube and is open), and the cooling path part further includes cut parts formed by cutting inner sides of the opposite ends of 
It is noted that claim 2 contains a product by process limitation (i.e. formed by cutting inner sides of the opposite ends of the cooling path part in the length direction) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 3, AAPA and Idea teach the heat exchanger of claim 1 as discussed above. Idea teaches two or more cooling assemblies are stacked (Fig. 1) 10 are stacked) and at least one electrical device is inserted between the cooling path parts (11-12 are between cooling paths of 13 and 14).
With respect to claim 13, AAPA and Idea teach the heat exchanger of claim 1 as discussed above. AAPA also discloses wherein the path for a heat exchange medium varies depending on disposition of the inflow and outflow part and the connection block (Fig. 7, the fluid can have different flow paths).
With respect to claim 14, AAPA and Idea teach the heat exchanger of claim 13 as discussed above. Idea teaches wherein at least one connection block is disposed between the connection plates of the cooling assemblies stacked in multi-stages (Fig. 1, connection blocks 20 between multiple stages).
With respect to claim 15, AAPA and Idea teach the heat exchanger of claim 13 as discussed above. Idea teaches further comprising a support block allowing a predetermined interval between the cooling path parts to be maintained (Fig. 1, support block on 20b for 13 and 14).
With respect to claim 16, AAPA and Idea teach the heat exchanger of claim 15 as discussed above. Idea teaches wherein heights of the connection block and the support block are the same as a height of the electrical device (Fig. 1, middle of 20b is same height as electrical device 11).
Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (KR 10-2015-0033259 hereinafter “AAPA”) in view of Ide et al. (US Publication No.: 2012/0001341 hereinafter “Ide”) and further in view of Inoue et al. (US Publication No.: 2001/0033477 hereinafter “Inoue”).
With respect to claim 4, AAPA and Idea teach the heat exchanger of claim 3 as discussed above. AAPA does not disclose an interval between adjacent cooling path parts varies depending on a height of the electrical device inserted between the cooling path parts.
Inoue teaches a wedge shape member that can secure the semiconductors to the cooling path part depending upon the size of the electronic device (Figs. 36-37 and Para 0216) and varying spacer sizes for various semiconductor thicknesses (Figs. 38-39 and Para 0227). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat exchanger of AAPA to be able to vary in height for various semiconductor sizes as taught by Inoue to have a secure way of fastening different size semiconductors (Para 0216).
With respect to claim 10, AAPA and Idea teach the heat exchanger of claim 1 as discussed above. AAPA does not disclose wherein a partition wall extending in the length direction in the cooling path is formed in the cooling path part.
Inoue teaches a partition wall in a cooling path part (Fig. 1, partition walls 21 in 2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cooling path part of AAPA with partition walls as taught by Inoue to increase surface area and heat transfer.
With respect to claim 11, AAPA, Idea and Inoue teach the heat exchanger of claim 10 as discussed above. Inoue also teaches wherein a thickness of the fixing part of the cooling path part in a width direction is larger than a thickness of the partition wall (Fig. 1, thickness of partition wall 21 is smaller than a fixing part of Indea on 20).

Allowable Subject Matter
Claims 5-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763